DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 4/29/2020.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 4/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
• Claims 1-20 are allowed.
---The following is an examiner’s statement of reasons for allowance: The searched prior arts fail to yield any references (e.g. either singularly or combination of references) that teach and/or suggest “acquiring n segmentation sub-results of the text sequence, the segmentation sub-result indicating a segmentation state at each segmentation position in the text sequence, the segmentation position being a position between each two adjacent characters in the text sequence, the segmentation state indicating whether segmentation is performed at a corresponding segmentation position, where n is an integer greater than or equal to 2; processing the n segmentation sub-results by a probability determination model branch in a result combination model to acquire a segmentation probability of each segmentation position; and processing the segmentation probability of each segmentation position by an activation function in the result combination model in order to acquire a segmentation result of the text sequence” as cited in claim 1. The same also applies to claims 8 and 15 due to similar claimed features/limitations as cited in claim 1. 
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439.  The examiner can normally be reached on M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIERRY L PHAM/Primary Examiner, Art Unit 2674